UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

J & J SPORTS PRODUCTIONS, INC.,               :
                                              :
               Plaintiff,                     :       Civil Action No.:       09-1534 (RMU)
                                              :
               v.                             :
                                              :
2001 11TH STREET, LLC et al.,                 :
                                              :
               Defendants.                    :

                                  MEMORANDUM OPINION

           DISMISSING THE CASE WITHOUT PREJUDICE FOR LACK OF JURISDICTION

       The plaintiff filed suit on August 14, 2009, alleging that the defendants unlawfully

intercepted its live broadcast of a championship boxing match. See generally Compl. On

January 4, 2011, the court ordered the plaintiff to show cause on or before January 11, 2011 why

the case should not be dismissed for failure to comply with the service requirements articulated

in Federal Rule of Civil Procedure 4(l) and (m). Minute Order (Jan. 4, 2011). The plaintiff has

failed to respond to the court’s order.

       A plaintiff must provide the court with proof that the summons and complaint was served

on the defendant within 120 days of the filing of the complaint. FED. R. CIV. P. 4(l), (m). “Proof

must be by the server’s affidavit.” Id. 4(l). If the plaintiff does not serve the defendant within

the prescribed period, the court lacks personal jurisdiction over the defendant and may, upon

providing notice to the plaintiff, dismiss the action without prejudice. Id. 4(m).

       Here, the plaintiff has not provided the court with proof of service and has not responded

to the court’s show cause order. Accordingly, the court dismisses the case without prejudice

based on the plaintiff’s failure to comply with Federal Rule of Civil Procedure 4(l) and (m). An
Order consistent with this Memorandum Opinion is separately and contemporaneously issued

this 24th day of January 2011.


                                                        RICARDO M. URBINA
                                                       United States District Judge




                                             2